*9ORDER
PER CURIAM.
On November 12, 1997, the petitioner, through counsel, filed a petition for extraordinary relief regarding claims referred to a VA regional office (RO) by the Board of Veterans’ Appeals (BVA) in a May 15, 1997, decision. On December 10, 1997, the Secretary filed a response. The Secretary argues that the petition should be denied as moot because the petitioner died on August 9, 1997. The Court notes that in its May 15, 1997, decision, the BVA referred to an RO claims for “special monthly compensation based on loss of use of [the petitioner’s] arm and based on the need for aid and attendance,” a claim for “total evaluation based on individual unemployability due to service-connected disabilities,” and claims for “an injury to the back of the head and neck.” Robert S. White, BVA 95-33 760, at 2-3 (May 15, 1997).
This petition has become moot by virtue of the death of the petitioner and thus the petition must be dismissed. See Landicho v. Brown, 7 Vet.App. 42, 47 (1994) (veterans’ disability claims under chapter 11 of title 38 of the U.S.Code do not survive their deaths). Upon consideration of the foregoing, it is
ORDERED that the petition for extraordinary relief is DISMISSED.